DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 24 August 2022 has been considered but does not overcome the prior art rejections.  Claims 1-6 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a provision device configured to”, “a determination device configured to” and “an output device configured to” in claim 1.  In claim 2, “a receiver device configured to”.  In claim 6 “the cutting apparatus configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “provision device” invokes the structure of the receiver device invoked in claim 2 (which is discussed below), as well as the identification device which per ¶25 includes a camera or inertial measurement unit or spirit level or compass or local positioning device or a satellite positioning device.
The “determination device” invokes the structure of a processor (¶23).
The “output device” invokes the structure of a display, a sound generator or a vibration device (see ¶26).
The “receiver device” invokes the structure of a mobile radio or a Bluetooth receiver (¶24).
The “cutting apparatus” invokes the structure of a saw (¶28).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,102940 to Lennings (Lennings).
Concerning claim 1, Lennings discloses a system for assisting during felling of a tree, comprising: 
a provision device (50, which includes a camera and receiver via 30) configured to (as it is capable of performing these subsequent functions): 
provide a property of the tree and/or a property of an environment of the tree; and 
identify at least a part of a course of a cut in the tree for felling the tree during execution thereof and/or 
identify a position and/or an orientation of a cutting apparatus executing the cut during execution thereof; 
a determination device (110) configured to (as it is capable of performing these subsequent functions): 
obtain felling information related to an ideal felling direction of the tree based on the provided property; 
compare the identified part of the course to an obtained part of an ideal course of a cut to be executed in the tree for felling the tree in the ideal felling direction and/or 
compare the identified position and/or the identified orientation of the cutting apparatus to an obtained ideal position and/or an obtained ideal orientation of the cutting apparatus for executing the cut to be executed; and 
obtain cutting information for executing the cut based on the comparison; and 
an output device (20 which includes a display, see column 5, lines 53-62) configured to output the obtained felling information and the obtained cutting information (as it is capable of performing these functions).
Concerning claim 2, Lennings discloses the provision device (50) includes a receiver device (via 30) configured to receive the property (as it is capable of performing this function).
Concerning claim 3, Lennings discloses the provision device (50) includes an identification device (see column 3, lines 42-50) configured to identify the property (as it is capable of performing this function), the identification device including a camera (see column 3, line 49), an inertial measuring unit, a spirit level, a compass, a local position determination device (column 3, lines 43-44) and/or a satellite position determination device (column 3, lines 43-44).
Concerning claim 4, Lennings discloses the output device (20) includes a display (400, see also column 3, lines 37-39), a sound generator, and/or a vibration device.
Concerning claim 5, Lennings discloses the provision device and/or the output device (20) are/is disposed on: a protective helmet (column 3, line 38), a face shield, ear protection, safety goggles (column 3, line 38), a protective glove, a smartwatch, an armband, a wristband or a bracelet.
Concerning claim 6, Lennings discloses the cutting apparatus (column 3, lines 50-52) configured to execute at least one cut in the tree for felling the tree (as it is capable of performing said function).

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. Applicant argues that Lennings does not explicitly disclose the intended use limitations claimed.  However, with regards to intended use limitations in an apparatus claimed, the prior art merely has to be capable of performing said functions.  Thus the provision device (50) of Lennings, which includes a camera is capable of being used to identify a property of a tree or the environment.  Similarly, the determination device (110), processing circuitry, is capable of being used to obtain information and compare said information and the output device (20, which includes a display screen) is capable of outputting information from the determination device.  It is further noted that applicant has provided no evidence that Lennings is incapable of performing those functions.  Thus applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/15/2022